Exhibit 10.63

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED

WITH THE COMMISSION

 

LOGO [g43664image001.jpg]

Terms and Conditions

With

REC SiTech AS

This agreement is made as of October 11th, 2006 between SunPower, having its
principal place of business at 3939 No. First Street, San Jose, California
(hereinafter referred to as “SUNPOWER”) and REC SiTech AS having its principal
place of business at Veritasveien 14, PO Box 280, N-1323 Hovik, Norway
(hereinafter referred to as “REC SiTech AS”)

 

1. EFFECTIVE TERM:

This agreement shall commence on January 01, 2007 and shall terminate on
December 31, 2007.

 

2. STATEMENT OF PURPOSE:

 

(A) Purpose of this agreement is to establish TERMS AND CONDITIONS under which
SunPower may purchase round ingot or slabbed ingot from REC SiTech AS at the
agreed upon price schedule (ATTACHMENT “A”).

 

3. ORDERING PROCEDURES:

 

(A) Orders shall be affected by the SunPower’s blanket purchase order from all
applicable ordering locations. In the event of conflicting terms and conditions,
this agreement shall prevail. All blanket orders shall reference this agreement
date.

 

(B) Shipments shall be made on the authorization of SunPower’s personnel
specified with applicable purchase orders. REC SiTech AS’s acknowledgement of
SunPower’s release shall be in a manner mutually agreeable to SunPower and REC
SiTech AS.

 

4. FORECASTING:

 

(A) SunPower and REC SiTech AS shall agree on a weekly schedule as identified in
specific purchase orders (+/–10%).

 

5. PRICING:

 

(A) Pricing listed in ATTACHMENT “A” shall remain firm and fixed throughout the
term of this agreement.

 

(B) Pricing shall be Ex-Works REC SiTech AS dock as specified in individual
purchase orders. SunPower will advise method of shipment, carrier and account
number.

 

(C) Payment terms shall be net 30 (actual 30 days) from date of invoice
(excluding incorrect invoices).

 

6. DELIVERIES / BILLINGS:

 

(A) Shipments shall be made to the location specified on the individual purchase
orders. Each shipment shall be accompanied by a packing list specifying: p.o.
number, quantity, description, and pertinent specification data (c of a/c of c).

 

(B) Invoices shall be sent to the address identified on the purchase order and
shall specify: P.O. number, line number, applicable release number, SunPower’s
part number, quantity, description and REC SiTech AS’s vendor number (located on
the original purchase order). Multiple p.o. numbers or release numbers cannot be
combined on individual invoices.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***



--------------------------------------------------------------------------------

7. QUALITY:

 

(A) REC SiTech AS shall provide material to any and all applicable SunPower
specifications as provided by SunPower. All material shall conform to such
specifications and be of such a quality as to meet incoming quality assurance
requirements. REC SiTech AS’s material, which is of a lesser quality, shall be
returned to vendor for credit along with justification for rejection. SunPower
will pay invoices for such material and credit or replacement, once verified by
vendor, will be issued. Multiple rejections for poor quality shall be grounds
for modification or termination of this agreement.

 

(B) REC SiTech AS is required to implement and maintain a statistical
process/control (SPC) program.

 

8. CONFIDENTIAL DISCLOSURE:

Both parties mutually agree to certain confidential information of part hereto,
relating to SunPower which if furnished by that party to the other party
hereunder in written or other tangible form and is clearly marked as being
confidential, or if orally or visually furnished, is identified as being
confidential in a writing submitted to the receiving party with thirty (30) days
after such oral or visual disclosure, shall be considered by the receiving party
to be Confidential Information of the furnishing party.

Each party agrees to maintain the Confidential Information of the other party
received hereunder in confidence utilizing the same degree of care the receiving
party uses to protect its own confidential information of a similar nature and
to not disclose such information to any third party or to employees of the
receiving party without a need to know.

This agreement shall impose no obligation upon the receiving party with respect
to any confidential Information of the furnishing party which (1) is now or
which subsequently becomes general know or available; (2) is known to the
receiving party at the time of receipt of same from the furnishing party; (3) is
provided by the furnishing party to a third party without restriction on
disclosure; (4) is subsequently rightfully provided to the receiving party by a
third party without restriction on disclosure; (5) is independently developed by
the receiving party provided the person or persons developing same have not had
access to the Confidential Information of the furnishing party.

Both parties shall be relieved of its obligations hereunder (section 8 only)
three (3) years from the date of signing this agreement.

 

9. GOVERNING LAW:

 

(A) SunPower and REC SiTech AS agree to negotiate the settlement of any dispute
arising under this agreement in good faith. This agreement shall be constructed
and interpreted in accordance with the laws of the Country of Norway.

 

10. TERMINATION:

 

(A) SunPower or REC SiTech may terminate this agreement by giving the other 180
day written notice.

 

11. FORCE MAJURE:

 

(A) Neither SunPower or REC SiTech AS shall be responsible for failure to
execute this agreement due to causes beyond its control, including, but not
limited to fire, flood, earthquake, explosion, accident, acts of public enemies,
labor disputes, transportation embargoes, acts of federal government, judicial
action, or acts of God. The affected party shall promptly notify the other party
of the impossibility of performance, and should non-performance extend beyond
ninety days, either party may terminate this agreement.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have had this agreement executed by their
respective AUTHORIZED representatives.

 

SunPower Corporation      REC SiTech AS /S/    JON WHITEMAN       
/S/    [ILLEGIBLE] AUTHORIZED SIGNATURE      AUTHORIZED SIGNATURE Jon Whiteman  
     [Illegible] PRINTED NAME      PRINTED NAME Vice President, Strategic Supply
       Vice President, Sales & Marketing TITLE      TITLE 10-11-06       
10-12-06 DATE      DATE                  

Attachment “A”—Price list

Attachment “A”

 

      2007    Total             Q1    Q2    Q3    Q4         

kgs

     ***      ***      ***      ***      ***    +/–10%

Price

                   

Round

     ***      ***      ***      ***              $ 5,066,700    $ 5,066,700    $
5,193,000    $ 5,193,000    $ 20,519,400     

Slabbed

     ***      ***      ***      ***                ***      ***      ***     
***      ***     

 

* Pricing for slabbed ingot once qualified by SunPower. Round ingot shipped
until slabbed ingot is qualified.

 

***CONFIDENTIAL MATERIAL REDACTED AND

SEPARATELY FILED WITH THE COMMISSION***

 

3